Name: Commission Regulation (EEC) No 1924/92 of 13 July 1992 amending Regulation (EEC) No 2349/91 laying down detailed rules for the application of Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  agricultural activity
 Date Published: nan

 14. 7. 92 Official Journal of the European Communities No L 195/13 COMMISSION REGULATION (EEC) No 1924/92 of 13 July 1992 amending Regulation (EEC) No 2349/91 laying down detailed rules for the application of Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production 1 . The following Article 7a is added : 'Article 7a Where the second subparagraph of Article 2 (5) of Regulation (EEC) No 1637/91 is applied, the date specified in :  the second indent in Article 4 ( 1 ) is replaced by 1 October 1992,  the second indent in Article 5 ( 1 ) is replaced by 1 September 1992,  Article 6 ( 1 ) is replaced by 30 September 1992.' 2. In Article 9 the words 'before 1 April 1992' in the third indent are replaced by 'before 1 April 1992 or, where the second and third subparagraphs of Article 2 (5) of Regulation (EEC) No 1637/91 are applied, by 31 December 1992'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1637/91 of 13 June 1991 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensa ­ tion for the definitive discontinuation of milk produc ­ tion ('), as amended by Regulation (EEC) No 1 1 88/92 (2) ; Whereas following amendment of Regulation (EEC) No 1637/91 by Regulation (EEC) No 1188/92 the detailed rules set out in Commission Regulation (EEC) No 2349/91 (3), as amended by Regulation (EEC) No 3024/91 (4), must also be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2349/91 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 150, 15. 6 . 1991 , p. 30. (2) OJ No L 124, 9. 5 . 1992, p. 1 . 0 OJ No L 214, 2. 8 . 1991 , p. 44. b) OJ No L 287, 17. 10. 1991 , p. 17.